Citation Nr: 1741021	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO. 10-11 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder to include as a secondary to service connected bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2003 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

A Notice of Disagreement was received in June 2009.  In January 2010, a Statement of the Case was issued, and, in March of that year, the Veteran filed her substantive appeal (via a VA Form 9).

In October 2013 and May 2016, the Board remanded the claim on appeal for additional development and the case now returns for further appellate review.     

In July 2012, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer available for review of the claim.  A transcript of the hearing is of record.

In March 2016, the Board notified the Veteran that the Veterans Law Judge who conducted the July 2012 hearing no longer works for the Board.  She was offered a new hearing, but did not respond during the requisite time period with any indication that she desires a new hearing.  Therefore, the Board presumes no such hearing is requested.  

VA treatment records dated from April 2017 to May 2017 were added to the claims file in May 2017.  A solicitation of waiver was sent to the Veteran's representative and no response was obtained.  However, upon further review, the Board finds this evidence to be cumulative of evidence already of record.  Thus, a remand to the RO for the issuance of a Supplemental Statement of the Case (SSOC) is not necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

A low back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, was not caused or aggravated by a service-connected disability, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of an October 2007 letter which was sent prior to the initial unfavorable decision in October 2008.  Such letter advised the Veteran of the evidence and information necessary to substantiate her claim.  Furthermore, the Veteran was informed of her and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 38 U.S.C.A. §§ 5103A (a)(1) and (2) (West 2014).

The record reflects that VA has made efforts to assist the Veteran in the development of her claim for service connection.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the relevant information and evidence that have been associated with the claims file include VA medical records, VA examination reports, private treatment records and statements of the Veteran.  The Veteran has not identified any other outstanding records that have not been requested or obtained.

The Veteran was afforded VA examinations regarding her back disability in October 2008 and April 2014 as well as an addendum opinion in October 2016.  The Board finds these examination reports, along with the record as a whole, to be adequate.  The examiners reviewed the Veteran's claims file, interviewed the Veteran, were informed of and documented the relevant facts regarding the Veteran's medical history and current status, and conducted physical examinations.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.  
As noted in the Introduction, this case was previously remanded in October 2013 for a new VA examination and in May 2016 for an addendum opinion.  The Veteran was afforded a new VA examination in April 2014 and an addendum opinion was rendered in October of 2016.  In light of the foregoing, the Board finds that there has been substantial compliance with its October 2013 and May 2016 remand directives with regard to obtaining an examination and addendum opinion for the Veteran's back disability.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, neither the Veteran, nor her representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate her appeal.  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at a hearing.  Moreover, neither the Veteran nor her representative has identified any outstanding evidence that could be obtained relating to her claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. LEGAL CRITERIA

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. ANALYSIS

The Veteran served in the Army from August 2003 to December 16, 2003.  The Veteran alleges that she has a low back disorder which was caused or aggravated by her service-connected bilateral knee disabilities.  The Veteran's service treatment records are negative for back problems.  

The Veteran submitted a claim for service connection for a low back disorder in September 2007.  In support of her claim, the Veteran submitted post-service medical records noting a history of left leg numbness and back pain.  Further review showed findings of minor lumbar degenerative disc protrusions laterally on both sides at L3-4.  There was no definite disc herniation noted.  See MRI report from Wayne MRI October 2, 2007.

The Veteran was afforded a VA examination in October 2008.  The VA examiner opined that the Veteran's lumbar degenerative disk disease was not caused by her service connected bilateral knee injury with bilateral stress fractures.  The examiner's stated rationale was that the Veteran's gait was normal, there was no indication of increased stress on the back as a result of the knees, and there was no pathology to support that the Veteran's service connected bilateral knee injury with bilateral stress fractures would cause degenerative disk disease of the lumbar spine.   

During the Veteran's October 2012 hearing, the Veteran's representative reported that the Veteran's stress on her service connected knees causes her gait to be altered and that the Veteran cannot bend at the knees to lift, and that she has to bend and use her back.  The Veteran testified that she gets sharp pains while she is sitting down from her knees coming up through her hip and back.  The Veteran also testified that she experiences tightness in the lower back and hip area and has to be careful when she walks or sits down.  She reported that she uses a heating pad, icy hot and medication to control the pain.  She reported a recent worsening of her symptoms.

The Board remanded this case in October 2013 for a VA medical examination and opinion to address the potential for secondary service connection.  A VA examination was subsequently conducted in April of 2014.  (See April 2014 VA Examination, Legacy Content Manager).  The examiner noted that x-rays taken in April 2014 depicted degenerative disk disease of the lumbar spine.  During the examination the Veteran reported that while in a basic training course she developed knee swelling and that a bone scan revealed lower extremity stress fractures.  The Veteran reported that the low back disorder did not occur in service and was secondary to other service-connected conditions.  The Veteran reported that the onset of her back symptoms was approximately 6 years prior to the 2014 examination.  The Veteran also reported tightness and sharp pain of the lower back and numbing of the feet.  She stated that those symptoms are aggravated by prolonged standing and driving, and that she takes oxycodone daily.  

Upon review of the claims file and examination of the Veteran, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's back disorder was incurred in or caused by her military service.  As rationale for this opinion, the examiner wrote that the available service treatment records were negative for an in-service back injury or back complaints, and there was no evidence of the disorder shortly after military service.  The examiner further noted that the Veteran was diagnosed with the right and left knee condition in 2003, and that in 2006, a whole body bone scan failed to show an increase up take in the thoracolumbar spine.  Increased uptake was reported only in the bilateral tibial tuberosities.  The examiner stated that it has been greater than ten years since her diagnosis of a bilateral knee condition associated with lower extremity stress fractures, and that the Veteran's MRI of the bilateral lower extremities in 2005 failed to reveal any pathology, and that this was confirmed with plain radiographs of the right and left knee in November 2010 which were negative for a right/left knee osseous abnormality.

In an October 2016 addendum opinion written by the April 2014 VA examiner, the VA examiner stated that it is less likely than not that the Veteran's low back disorder was incurred in or caused by service.  The examiner stated that he reviewed the Veteran's file, service treatment records, past C&P examinations, and joint and lower limb radiographs.  The examiner opined that there exists no evidence to support the contention that the Veteran's lower back condition was permanently worsened due to her service connected bilateral knee condition to include gait alteration.  The examiner stated that the Veteran is 47 years old and her recent right and left knee films are consistent with minimal joint space narrowing of the medial compartment that can be seen in the normal aging process.  

The VA examiner further noted that past films of the right and left tibial and fibula had no evidence of an osseus abnormality, and that the service treatment records provide no evidence of a thoracolumbar problem that was incurred in or resulted from active military service.  The examiner noted that the early mid lumbar osteophytosis seen on the Veteran's lumbar films is pathologically unrelated to the right and left knee conditions.  The examiner stated that constant wear and tear on joints due to age results in the formation of lumbar bone spurs due to the weight of the body and the weakening of joints and disc, and that the mild lumbar spine condition developed multiple years post the service connected bilateral knee condition and is consistent with ageing.

Initially, while not contended by the Veteran, the claim must be denied on a direct basis.  First, service treatment records are negative for a back disorder.  Rather, the earliest evidence of back problems is the 2007 diagnosis.  Furthermore, the Veteran stated that her back disorder did not occur until approximately 5 years after service in both her hearing and April 2014 VA examination.  Moreover, there is no medical opinion linking the Veteran's current low back disorder to service on a direct basis. 

The Board has also considered whether presumptive service connection for a low back disorder is warranted.  The Board notes that the Veteran was not diagnosed with arthritis within one year of her December 2003 separation from service. Rather, the first diagnosis of such is in 2007.  Furthermore, there have been no allegations of continuity of symptomatology.  Significantly, during the Board hearing the Veteran testified that she did not begin experiencing back pain until several years after her discharge from service.

The Board also finds that service connection for a low back disorder as secondary to the Veteran's service-connected bilateral lower extremity disabilities is not warranted.  In this regard, the October 2008 and April 2014 VA examiners found that there is no relationship between the Veteran's current low back disorders and her service-connected disabilities of the bilateral knees.  The examiners also explained that neither the Veteran's history nor examination demonstrate abnormalities of gait, stance, or posture due to her service-connected disabilities that would be consistent with an aggravation of her low back disorder.  As the October 2008 and April 2014 examiners, in combination with the October 2016 addendum opinion offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two, the Board accords great probative weight to these opinions.  See Nieves-Rodriguez, supra; Stefl, supra.

While the Veteran contends that her low back disorder is secondary to her service-connected disabilities of the bilateral knees, the Board accords her statements regarding the etiology of her low back disorder little probative value as she is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation and aggravation of a musculoskeletal disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is not probative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition, the claimant is not competent to provide evidence as to more complex medical questions).  In addition, even if the Veteran was competent to provide such an opinion, the reasoned conclusions of a medical professional are more probative than the Veteran's lay assertions.  The examiner has medical training, experience, and education that the Veteran is not shown to have.

Therefore, based on the foregoing, the Board finds that service connection for a low back disorder is not warranted on either a direct or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A.§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a low back disorder to include as secondary to service connected bilateral knee disabilities is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


